August 23, 2010 first last company addr addr city st zip Dear: After experiencing strong investment performance in the first quarter of 2010, the markets retraced in the second quarter ended June, reflecting a belief, in our opinion, that the economy will be much more muted in the second half of 2010 than forecasters anticipated earlier this year.Against this backdrop, our FMI Large Cap and Small Cap equity composites performed as follows versus their respective benchmarks. Fiduciary Management, Inc. - Small Cap Equity Composite – Gross of Fees (%) As of June 30, 2010 Annualized Returns Cumulative 1 Year 3 Years 5 Years 10 Years Since Inception Since Inception Fiduciary Small Cap Equity -1.75 Russell 2000 Index -8.60 Inception:1/1/1980 Fiduciary Management, Inc. – Large Cap Equity Composite – Gross of Fees (%)
